Case 1:19-cv-03347-RBJ-SKC Document 34-3 Filed 08/18/20 USDC Colorado Page 1 of 4
\

AURORA POLICE DEPARTMENT
DIRECTIVES MANUAL

 

8.4

EFFECTIVE: September 1, 1998

 

 

 

REVISED: November 15, 2004

 

Daniel J. Oates, Chief of Police

 

 

SUBJECT:

CALL PRIORITY DESIGNATIONS

 

REFERENCES:

 

 

Reviewed:

 

01/28/2014 Professional Standards Lieutenant PAGE: 1 of 5

 

 

 

8.4

8.4.1

8.4.2

CALL PRIORITY DESIGNATIONS

In cooperation with the Public Safety Communications Department, all requests for
police services will be assigned one of five priority designations. Members should

adjust their response to a call according to the information given by Dispatch or
known by the officer.

Priority Zero Calls

Officer in Trouble and related calls are the only calls designated as Priority Zero:

a. Hostage Officer.
b. Officer in Trouble.
c. Radio Emergency Key.

Priority One Calls

Calls which are critical and in-progress, where immediate police intervention is

required to avert personal injury, extensive property damage, or where prompt arrival
is necessary to effect criminal apprehension.

Examples of Priority One calls include, but are not limited to, the following:

a. Accident with injury.

b. Aircraft crash.

Assaults with injury, using weapon, or unknown.

Attempt suicide.

Bomb threat.

Domestic dispute.

Felony crime in progress, burglary, robbery, verified / mandatory alarms.
Fight.

Fire/Rescue assist.

So > © Ap

ee

~ EXHIBIT 3

ca

 
Case 1:19-cv-03347-RBJ-SKC Document 34-3 Filed 08/18/20 USDC Colorado Page 2 of 4

Directive Manual (Revised: 11-15-2004)
8.4 CALL PRIORITY DESIGNATIONS Daniel J. Oates Page 2 of 5

 

8.4.3

8.4.4

j. Child Abuse

k. Lost Child
Incorrigible Juvenile - violent

. Hostage/barricaded subject situations.
Motor Vehicle Theft, in progress.
Robberies,
Weapons complaints.

Escaped Prisoner

repo 8 g

Unknown problem.

Priority Two Calls

Priority Two calls may be urgent in nature requiring a quick police response. These
calls have a potential, but no imminent, risk of personal injury.

Examples of Priority Two calls include, but are not limited to, the following:

Accident, hit and run, no injury.

s

Accident, property damage only.

Assault, simple.

ae

Civil dispute, calm.
Disorderly person.
Drunk/Intoxicated person.
Gang problem.

rg mh 9

Liquor violation.
Outside assist.
Shoplifter.

k. | Suspicious occurrence.

ree

ry

1. Trespass.

m. Warrant arrest.

Priority Three Calls

Priority Three calls are non-emergency calls for police service or reports of a crime
where there is no immediate threat to the safety of persons and property.

Examples of Priority Three calls include, but are not limited to the following:
Case 1:19-cv-03347-RBJ-SKC Document 34-3 Filed 08/18/20 USDC Colorado Page 3 of 4

Directive Manual (Revised: 11-15-2004)
8.4 CALL PRIORITY DESIGNATIONS Daniel J. Oates Page 4 of 5

 

8.4. 6

8.4.7

8.4.8

Detail.
Lunch.
Range.

Fo om 9

Shops.
VIN verification.

—_:

Dispatchers may defer Priority Four calls that require action by patrol units in order to
handle higher priority calls.

On Sight Activities / Emergency Equipment

Any on sight activities initiated by members will be given the same priority
designation as if the call had been dispatched. Members involved will advise on back
up.

Back-up Polic

Back-up unit(s) will be assigned whenever additional manpower is required for one of
the following reasons:

a. To ensure the safety of the unit originally assigned;

b. To adequately and expeditiously handle multiple tasks required at a scene;

c. To control a situation from escalating; or

d. To assist in the apprehension of a suspect.

e. When requested by the officer or supervisor.

Back-up Procedures

Unit(s) assigned to back-up a fellow officer should operate under the same priority
designation as the primary officer assigned to handle the call. If no back-up unit is
readily available, the dispatcher may:

a. Reassign an officer handling a Priority Three or four calls;

b. Assign an officer from a special unit or plain clothes officers to respond; or

c. Assign a road supervisor to respond.
a
4

Directive Manual (Revised: 1 1-15-2004)
8.4 CALL PRIORITY DESIGNATIONS Daniel J. Oates Page 5 of S

 

 

 

8.4.9 Containment Perimeters
—aemainment Perimeters

Containment perimeters will be established only when Tequested by field units. In
these cases, the following procedures will be observed:

a. The person in charge of the scene (the unit assigned or a Supervisor) will initiate

c. Units not assigned as part of the perimeter will not respond to the scene, but
will await further assignments in their own beats.
